BILL OF COSTS

 TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                  No. 14-15-00389-CV

                          In the Interest of J.N.G., a Child

         (No. 2013-02369J IN 315TH DISTRICT COURT OF HARRIS COUNTY)


   TYPE OF FEE        CHARGES         PAID/DUE            STATUS          PAID BY
   CLK RECORD          $327.00        05/05/2015           PAID             ANT
   RPT RECORD         $3,140.00       05/04/2015         INDIGENT           ANT
      FILING           $175.00        04/30/2015         INDIGENT           ANT
STATEWIDE EFILING       $20.00        04/30/2015         INDIGENT           ANT



  The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                   are $3,662.00.


  Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
 APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
 is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
 FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
 above numbered and styled cause, as the same appears of record in this office.

                                              IN TESTIMONY WHEREOF, witness
                                              my hand and the Seal of the COURT
                                              OF APPEALS for the Fourteenth District
                                              of Texas, September 24, 2015.